DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
Claim 15 recites the limitation "a system operable in a method" in line 1, where the elected claim 15, depends on a withdrawn claim, in this case, claim 1, and lacks antecedent basis for the method from which it depends on.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "said microorganisms" in lines 1 and 2; “said plasma source”, line 10”, “said plasma”, line 11; “said target microorganisms”, line 15; and “said proteins”, line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "a system operable in a method" in claim 15, line 1, where the elected claim 15, depends on a withdrawn claim, in this case, claim 8, and lacks antecedent basis for the method from which it depends on.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "said microorganisms" in line 2; “said plasma”, line 3; “said plasma discharge electric field”, line 5; “said plasma modifying mechanism”, lines 7-8; “said plasma source”, line 10; “said plasma”, line 11; “said target microorganisms”, lines 14-15; and “said modified plasma output”, line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “said plasma”, line 5; “said plasma discharge electric field”, line 7; “said plasma modifying mechanism”, lines 9-10; “said plasma”, line 12; and “said target microorganisms”, lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 15, 19, and 20 in the reply filed on 03/24/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19-20 are provisionally rejected under 35 U.S.C. 102(a)(2) as being anticipated by copending Application No. US 2016/0023183 A1-Levin, has an effective filing date as of the date of the provisional application, which has a common assignee with the instant application.

Based upon the earlier effective filing date of the copending application, it would constitute prior art under 35 U.S.C. 102(a)(2), if published under 35 U.S.C. 122(b) or patented under 35 U.S.C. 151. This provisional rejection under 35 U.S.C. 102(a)(2) is based upon a presumption of future publication or patenting of the copending application. 

This provisional rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C.102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

This rejection may not be overcome by the filing of a terminal disclaimer. See In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991).

Claim 15: “A system operable in a method as defined in a claim 1, said system comprises a. a plasma discharge source for discharging pulses of plasma to said microorganisms,”:  Levin discloses an invention relating to the field of non-thermal plasma technology and application. The invention also relates to means and methods for providing biological effects on microorganisms (Para. [0001].  Further, Levin disclose a plasma discharge source (non-thermal plasma emitting source is selected from the group consisting of a dielectric barrier discharger, an atmospheric pressure glow discharger, a corona plasma discharger, a high voltage DC corona discharger, a high voltage negative DC corona discharger, a high voltage positive DC corona discharger, a floating electrode dielectric barrier discharger, gliding arc discharge (GD) induced plasma and a plasma jet (Para. [0031], lines 2-9), where according to the instant specification (Para. [118], a plasma discharge source can include the previously mentioned sources.
“said plasma comprising about 70 to about 98% (wt.) argon, about 6 to about 9% (wt.) nitrogen and about 1.5 to about 2.5% (wt.) oxygen;”:  Levin disclose the composition of plasma having about 70 to about 98% (wt.) argon (Para. [0056], Table 1 for No. 1-10, Ar);  about 6 to about 9% (wt.) nitrogen (Para. [0056], Table 1 for No. 1-10, N2); and about 1.5 to 2.5% (wt.) oxygen (Para. [0056], Table 1 for No. 1-10, O2).
“said plasma discharge electric field is in the range of about 200 to about 500 v/m;”:  Levin disclose FIGS.9A-9F illustrating in an out-of-scale-manner a schematic view of plasma modified-field pulse profiles, according to some embodiments of the invention, namely the profile of the intensity of the dis charge plasma over time (Para. [0155], lines 1-5).  Further, Levin discloses a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 4-14).
“b. a plasma modifying mechanism comprising (1) at least one magnetic material, and at least one piezoelectric material, and (2) at least one optical crystal material, said plasma modifying mechanism providing modified plasma output having frequencies in the range of about 3KHz to about 30 KHz;”:  Levin discloses a “plasma modified field” or “PMF or “modified plasma” or “modified plasma beam” as used herein refers to a plasma or plasma beam coupled to, or modified, or transformed by, or generated by, at least one of ferroelectric means or elements, ferromagnetic means or elements, piezoelectric means or elements or by a combination of all elements or any partial combination thereof (Para. [0083], lines 1-7), at least one optical crystal material (crystalline materials such as calcium fluoride (CaF2, Para. [0096], line 5), which according to the instant specification, calcium fluoride is an example of an optical crystal material (Para. [142], lines 1-2).  Additionally, Levin disclose the system as defined in any of the above, wherein said modified plasma is characterized by at least one parameter selected from the group consisting of a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 2-14).
“and c. a non-transitory medium providing instructions for said plasma source to discharge said plasma in a predetermined pulsed profile characterized by pulse cycle duration in the range of about 0.1 to about 2.1 min each pulse cycle comprises a series of about 6 to about 57 "on pulses" and about 3 to about 44 pauses and the number of pulse cycles is in the range of about 3 to about 20,”:  Levin disclose the further comprise a controlling or regulating mechanism for providing modified plasma pulses in a predefined manner; such a mechanism may comprise implemented computerized algorithm or software (Para. [0244], lines 6-9).  Further, Levin discloses after the treatment and inactivating the treated bacteria 90 min after the 2 minutes (3 pulse cycles) treatment (Para. [0351], lines 12-13).
“wherein at least one of said proteins is absent from control microorganisms not exposed to said modified plasma output.”:  Levin disclose a further control made was profiling predetermined proteins before and after treatment with the system of the present invention (Para. [0266], lines 3-5).

Claim 19: “A system operable in a method as defined in a claim 8, said system comprises d. a plasma discharge source for discharging pulses of plasma to said microorganisms,”:  Levin discloses an invention relating to the field of non-thermal plasma technology and application. The invention also relates to means and methods for providing biological effects on microorganisms (Para. [0001].  Further, Levin disclose a plasma discharge source (non-thermal plasma emitting source is selected from the group consisting of a dielectric barrier discharger, an atmospheric pressure glow discharger, a corona plasma discharger, a high voltage DC corona discharger, a high voltage negative DC corona discharger, a high voltage positive DC corona discharger, a floating electrode dielectric barrier discharger, gliding arc discharge (GD) induced plasma and a plasma jet (Para. [0031], lines 2-9), where according to the instant specification (Para. [118], a plasma discharge source can include the previously mentioned sources.
“said plasma comprising about 70 to about 98% (wt.) argon, about 6 to about 9% (wt.) nitrogen and about 1.5 to about 2.5% (wt.) oxygen;”:  Levin disclose the composition of plasma having about 70 to about 98% (wt.) argon (Para. [0056], Table 1 for No. 1-10, Ar);  about 6 to about 9% (wt.) nitrogen (Para. [0056], Table 1 for No. 1-10, N2); and about 1.5 to 2.5% (wt.) oxygen (Para. [0056], Table 1 for No. 1-10, O2).
“said plasma discharge electric field is in the range of about 200 to about 500 v/m;”:  Levin discloses o FIG.9A-9F illustrating in an out-of-scale-manner a schematic view of plasma modified-field pulse profiles, according to some embodiments of the invention, namely the profile of the intensity of the dis charge plasma over time (Para. [0155], lines 1-5).  Further, Levin discloses a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 4-14).
“e. a plasma modifying mechanism comprising at least one magnetic material, and at least one piezoelectric material, and at least one optical crystal material, said plasma modifying mechanism providing modified plasma output having frequencies in the range of about 3KHz to about 30 KHz;”:  Levin disclose a “plasma modified field” or “PMF or “modified plasma’ or “modified plasma beam’ as used herein refers to a plasma or plasma beam coupled to, or modified, or transformed by, or generated by, at least one of ferroelectric means or elements, ferromagnetic means or elements, piezoelectric means or elements or by a combination of all elements or any partial combination thereof (Para. [0083], lines 1-7), at least one optical crystal material (crystalline materials such as calcium fluoride (CaF2, Para. [0096], line 5), which according to the instant specification, calcium fluoride is an example of an optical crystal material (Para. [142], lines 1-2).  Additionally, Levin disclose the system as defined in any of the above, wherein said modified plasma is characterized by at least one parameter selected from the group consisting of a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 2-14).
“and f. a non-transitory medium providing instructions for said plasma source to discharge said plasma in a predetermined pulsed profile characterized by pulse cycle duration in the range of about 0.1 to about 2.1 min each pulse cycle comprises a series of about 6 to about 57 "on pulses" and about 3 to about 44 pauses and the number of pulse cycles is in the range of about 3 to about 20,”:  Levin disclose the further comprise a controlling or regulating mechanism for providing modified plasma pulses in a predefined manner; such a mechanism may comprise implemented computerized algorithm or software (Para. [0244], lines 6-9).  Further, Levin discloses after the treatment and inactivating the treated bacteria 90 min after the 2 minutes (3 pulse cycles) treatment (Para. [0351], lines 12-13).  Also,   Levin disclose pulse profiles or cycles or patterns or parameters included within the scope of the present invention are provided in FIG.9 and Table 3 (Para. [0084], lines 16-18); also, Levin disclose pulse duration in the range of 1 sec and 5 sec and increasing time laps between the pulses in the range of 1 min to 5 minutes (Para. [0259], lines 3-6, Table 3).
“wherein at least one of said proteins is absent from control microorganisms not exposed to said modified plasma output.”:  Levin disclose a further control made was profiling predetermined proteins before and after treatment with the system of the present invention (Para. [0266], lines 3-5).

Claim 20: “A non-GM method for producing a drug or pro-drug, food additive or food supplement, industrial enzyme and any combination thereof by modulating proteins in microorganisms,”:  Levin disclose the invention relates to the field of non-thermal plasma technology and application. The invention also relates to means and methods for providing biological effects on microorganisms (Para. [0001].  Levin disclose industrial microbiology includes the use of microorganisms to manufacture food or industrial products in large quantities. Numerous microorganisms are used within industrial microbiology; including naturally occurring organ isms, selected mutants or otherwise treated micro-organisms or genetically modified organisms (GMOs, Para. [0081], lines 10-15).
“comprising steps of: a. providing a system comprising: i. a plasma discharge source, said plasma comprising about 70 to about 98% (wt.) argon, about 6 to 9% (wt.) nitrogen, and about 1.5 to about 2.5% oxygen by % (wt.);”:  Levin disclose the composition of plasma having about 70 to about 98% (wt.) argon (Para. [0056], Table 1 for No. 1-10, Ar);  about 6 to about 9% (wt.) nitrogen (Para. [0056], Table 1 for No. 1-10, N2); and about 1.5 to 2.5% (wt.) oxygen (Para. [0056], Table 1 for No. 1-10, O2).
“said plasma discharge electric field is in the range of about 200 to about 500 v/m;”:  Levin disclose FIGS.9A-9F illustrating in an out-of-scale-manner a schematic view of plasma modified-field pulse profiles, according to some embodiments of the invention, namely the profile of the intensity of the dis charge plasma over time (Para. [0155], lines 1-5).  Further, Levin discloses a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 4-14).
“and APPLICANT(S): OrTERON (T.O) LTD.Page 7 of 9 SERIAL NO.:16/400,183 FILED:01/May/2019ii. a plasma modifying mechanism comprising at least one magnetic material, and at least one piezoelectric material, and at least one optical crystal material,”:  Levin disclose a “plasma modified field” or “PMF or “modified plasma’ or “modified plasma beam’ as used herein refers to a plasma or plasma beam coupled to, or modified, or transformed by, or generated by, at least one of ferroelectric means or elements, ferromagnetic means or elements, piezoelectric means or elements or by a combination of all elements or any partial combination thereof (Para. [0083], lines 1-7), at least one optical crystal material (crystalline materials such as calcium fluoride (CaF2, Para. [0096], line 5), which according to the instant specification, calcium fluoride is an example of an optical crystal material (Para. [142], lines 1-2).  Additionally, Levin disclose the system as defined in any of the above, wherein said modified plasma is characterized by at least one parameter selected from the group consisting of a dose range of between about 0.1 J/cm2 to about 4.J/cm2, a frequency range of between about 100 Hz, and about 20 MHz, a relative dielectric constant in the range of between about 500 and about 2500, a piezoelectric charge constant in the range of between about 100 (10-12 C/N or 10-12 m/V) to about 1000 (10-12 C/N or 10-12 m/V), a piezoelectric voltage constant in the range of between about 5 (10-3 Vm/N or 10-3 m2/C) to about 50 (10-3 Vm/N or 10-3 m2/C), frequency constants in the range of between about 1000 (HZ-m or m/s) to about 5000 (HZm or m/s) and any combination thereof (Para. [0035], lines 2-14).
“b. discharging said plasma towards said microorganisms in a pulsed profile, said profile characterized by pulse cycle duration ranging from about 0.1 to about 2.1 min, each pulse cycle comprises a series of 6 to 57 "on pulses" and about 3 to about 44 pauses, number of pulse cycles ranging from about 3 to about 20, thereby modulating proteins from said target microorganisms.”:  Levin disclose pulse profiles or cycles or patterns or parameters included within the scope of the present invention are provided in FIG.9 and Table 3 (Para. [0084], lines 16-18); also, Levin disclose pulse duration in the range of 1 sec and 5 sec and increasing time laps between the pulses in the range of 1 min to 5 minutes (Para. [0259], lines 3-6, Table 3).  Further, Levin disclose a further control made was profiling predetermined proteins before and after treatment with the system of the present invention (Para. [0266], lines 3-5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799